Detailed Action
Notice of Pre-AIA  or AIA  Status
Restriction
The present application is being examined under the pre-AIA  first to invent provisions. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 16, drawn to a fluid mixing system, classified in B01F35/3231.
II. Claims 17 – 18, drawn to a method for mixing a fluid, classified in B01F27/80.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another materially different apparatus such as a kitchen sized food mixer.

Search Burden
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election by Telephone
During a telephone conversation with Dana Tangren on 13 June 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1 – 16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17 – 18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to because:
Figure 2 label 44 (first end 44), the label should either be deleted or moved much higher up the shaft
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 4’s “wherein the retention cavity of the retainer radially inwardly tapers” could be better worded for clarity. Suggestion: “wherein the radius of the retainer’s retention cavity tapers inwardly …” 
Claim 5’s “a post that project” should be “a post that projects”
Claim 5’s “and a flange that radially outwardly projects” could be better worded for clarity. Suggestion: “… a flange with a radius that outwardly projects …”
Claims 9 and 16’s “begin secured” should be “being secured”
Claim 10’s “within cavity of the outer casing” should be “within the cavity of the outer casing”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
Claim 10 is considered invoking a means plus function since the last occurrence of the generic placeholder “elongated member” in Claim 10 is not modified by sufficient structure. The specification teaches “tubular connector 42” as sufficient structure in paragraph [0036] & in figure 5. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claims 11 – 13 and 15 – 16 also invoke a means plus function regarding the last occurrence of the generic placeholder “elongated member” in Claim 10 as they do not modify it with sufficient structure.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 – 2, 5, 8 – 9, 11 – 12, and 15 – 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Reif et al. (U.S. Patent Publication No. 2011/0058447(A1) hereinafter Reif).

Regarding Claim 1, Reif teaches a fluid mixing system (figure 1: entire apparatus) comprising: a flexible bag (container 1 having “flexible walls” [claim 1] is considered a reading on a flexible bag) having a first end (container 1 top end), an opposing second end (container 1 bottom end), and an interior surface bounding a compartment (container 1’s interior surface); a retainer coupled to the second end of the flexible bag (base plate 12), the retainer having a retention cavity formed thereon that communicates with the compartment of the flexible bag (cavity of base plate 12 that receives shaft 3); and an elongated member (stirrer shaft 3) having a first end rotatably coupled to the first end of the flexible bag and an opposing second end freely disposed within the retention cavity of the retainer so that the second end of the elongated member can rotate within the retention cavity relative to the retainer (stirrer shaft 3).  

Regarding Claim 2, Reif teaches the fluid mixing system (figure 1: entire apparatus) as recited in claim 1, further comprising a dynamic seal secured to the first end of the flexible bag (seal 8), the first end of the elongated member being rotatably coupled to the flexible bag through the dynamic seal (shaft 3 coupled to container 1 via seal 8 and peripheral structure).  

Regarding Claim 5, Reif teaches the fluid mixing system (figure 1: entire apparatus) as recited in claim 1, wherein the retainer comprises: a post that projects into the compartment of the flexible bag, the post bounding the retention cavity; and a flange that radially outwardly projects from the post and is secured to the second end of the flexible bag (see annotated image of figure 1 below).  

    PNG
    media_image1.png
    316
    693
    media_image1.png
    Greyscale

Regarding Claim 8, Reif teaches the fluid mixing system (figure 1: entire apparatus) as recited in claim 1, further comprising one or more mixing blades outwardly projecting from the elongated member (stirrer elements 4, 4’) within the compartment of the flexible bag.  

Regarding Claim 9, Reif teaches the fluid mixing system (figure 1: entire apparatus) as recited in claim 1, further comprising a first rotational assembly (cap 7 and drive magnets 13 read together) that rotatably couples the first end of the elongated member to the flexible bag, first rotational assembly comprising a first casing mounted to the first end (cap 7) of the flexible bag and a first hub rotatably mounted (drive magnets 13) to the first casing, the first end of the elongated member being secured to the first hub (first end of shaft 3 is secured to drive magnets 13).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reif et al. (U.S. Patent Publication No. 2011/0058447(A1) hereinafter Reif).

Regarding Claim 6, Reif teaches the fluid mixing system (figure 1: entire apparatus) as recited in claim 1.
Reif is silent on the second end of the elongated member terminates at a rounded nose that is disposed within the retention cavity of the retainer.  
Absent any unexpected results, it would have to modify the end point of the second end of the stirring shaft of Reif to a rounded nose in order to reduce rotational friction upon operation of the stirring shaft in the cavity of the base plate, since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reif et al. (U.S. Patent Publication No. 2011/0058447(A1) hereinafter Reif) in view of Kunimitsu et al. (Japanese Patent No. 2510872(B2) hereinafter Kunimitsu).

Regarding Claim 4, Reif teaches the fluid mixing system (figure 1: entire apparatus) as recited in claim 1.
Reif is silent on the retention cavity of the retainer radially inwardly tapers from an upper end to an opposing lower end.   
Kunimitsu teaches a retention cavity of a retainer radially inwardly tapers from one end to another (figure 1: guide 6).
Reif and Kunimitsu are analogous in the field of mixing, specifically singularly shafted mixing tanks with rotation driven from above. It would have been obvious to one skilled in the art before the effective filing date to modify the base plate cavity’s shape of Reif with the guide’s tapered shape of Kunimitsu in order to keep the stirring shaft aligned inside the cavity of the base plate even if there are misalignments for various reasons (Kunimitsu PE2E Search Translation page 3 first full paragraph). 

Claims 3, 7, and 10 – 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reif et al. (U.S. Patent Publication No. 2011/0058447(A1) hereinafter Reif) in view of Hasan et al. (PCT/WO Patent Publication No. 2006/116139(A2) hereinafter Hasan).

Regarding Claim 3, Reif teaches the fluid mixing system (figure 1: entire apparatus) as recited in claim 1.
Reif is silent on a drive shaft removably coupled to the elongated member.  
Hasan teaches a drive shaft removably coupled to the elongated member (figure 6: drive shaft 110 is coupled to impeller assembly 160).
Reif and Hassan are analogous in the field of biotechnology, specifically in mixers with flexible walls for microorganism cultivation. It would have been obvious to one skilled in the art before the effective filing date to modify the stirrer shaft of Reif with the annular impeller assembly and drive shaft coupling of Hasan in order to ease disposal and cleanup of biological processes (Hasan [0064]).

Regarding Claim 7, Reif teaches the fluid mixing system (figure 1: entire apparatus) as recited in claim 1.
Reif is silent on at least a portion of the elongated member is tubular.  
Hasan teaches at least a portion of the elongated member is tubular (figure 6: drive shaft 110 is coupled to impeller assembly 160).  
It would have been obvious to one skilled in the art before the effective filing date to modify the stirrer shaft of Reif with the annular (i.e. tubular) impeller assembly and drive shaft coupling of Hasan in order to ease disposal and cleanup of biological processes (Hasan [0064]).

Regarding Claim 10, Reif teaches a fluid mixing system (figure 1: entire apparatus) comprising: a flexible bag having a first end (container 1 having “flexible walls” [claim 1] is considered a reading on a flexible bag), an opposing second end, and an interior surface bounding a compartment (container 1); a retainer secured to the second end of the flexible bag (base plate 12), the retainer comprising: an outer casing secured to second end of the flexible bag and bounding a cavity (see annotated image of figure 1 above: the structure labeled “Post” is considered a reading on outer casing); and a hub rotatably secured within cavity of the outer casing (cavity of base plate 12 that receives shaft 3 is considered a reading on a hub), the hub having an opening formed thereon (cavity of base plate 12 is the opening); and an elongated member (stirrer shaft 3) having a first end rotatably coupled to the first end of the flexible bag and an opposing second end removably disposed within the opening of the hub (stirrer shaft 3).
Reif is silent on the elongated member engaging the hub so that rotation of the elongated member, 112f: tubular connector 42 and its equivalents, facilitates rotation of the hub relative to the outer casing.
Hasan teaches the elongated member engaging the hub so that rotation of the elongated member, 112f: tubular connector 42 and its equivalents, facilitates rotation of the hub relative to the outer casing (figure 6: hub 168 and elongated connector 162 & [0046] and [0057]: “… rotation of drive shaft 110 facilitates complementary rotation of hub 168.”). 
It would have been obvious to one skilled in the art before the effective filing date to modify the stirrer shaft to base plate connection of Reif with the hub to elongated connector’s rotatable connection of Hasan in order to reduce rotational friction upon operation of the stirrer shaft inside the cavity of the base plate of Reif. 

Regarding Claim 11, Reif teaches a fluid mixing system (figure 1: entire apparatus) as recited in claim 10, wherein the opening formed on the hub comprises a blind socket (the cavity inside base plate 12 is considered a reading on blind socket as the cavity forms a socket and it is blind [i.e. dead ended with no through passage]).  

Regarding Claim 12, Reif teaches a fluid mixing system (figure 1: entire apparatus) as recited in claim 10, further comprising a dynamic seal secured to the first end of the flexible bag (seal 8), the first end of the elongated member being rotatably coupled to the flexible bag through the dynamic seal (shaft 3 coupled to container 1 via seal 8 and peripheral structure).  

Regarding Claim 13, Reif teaches a fluid mixing system (figure 1: entire apparatus) as recited in claim 10.
Reif is silent on a drive shaft removably coupled to the elongated member.  
Hasan teaches a drive shaft removably coupled to the elongated member (figure 6: drive shaft 110 is coupled to impeller assembly 160).
It would have been obvious to one skilled in the art before the effective filing date to modify the stirrer shaft of Reif with the annular impeller assembly and drive shaft coupling of Hasan in order to ease disposal and cleanup of biological processes (Hasan [0064]).

Regarding Claim 14, Reif teaches a fluid mixing system (figure 1: entire apparatus) as recited in claim 10.
Reif is silent on at least a portion of the elongated member is tubular.  
Hasan teaches at least a portion of the elongated member is tubular (figure 6: drive shaft 110 is coupled to impeller assembly 160).  
It would have been obvious to one skilled in the art before the effective filing date to modify the stirrer shaft of Reif with the annular (i.e. tubular) impeller assembly and drive shaft coupling of Hasan in order to ease disposal and cleanup of biological processes (Hasan [0064]).

Regarding Claim 15, Reif teaches a fluid mixing system (figure 1: entire apparatus) as recited in claim 10, further comprising one or more mixing blades outwardly projecting from the elongated member (stirrer elements 4, 4’) within the compartment of the flexible bag.  

Regarding Claim 16, Reif teaches a fluid mixing system (figure 1: entire apparatus) as recited in claim 10, further comprising a first rotational assembly (cap 7 and drive magnets 13 read together) that rotatably couples the first end of the elongated member (stirrer shaft 3) to the flexible bag, first rotational assembly comprising a first casing mounted to the first end (cap 7) of the flexible bag and a first hub rotatably mounted (drive magnets 13) to the first casing, the first end of the elongated member being secured to the first hub (first end of shaft 3 is secured to drive magnets 13).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 9,700,857(B1) (hereinafter double patenting reference). 
Claims 1 and 7 of the instant case are broader than Claim 1 of the double patenting reference and would not have been restricted out if in the prior application. 

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 2 of U.S. Patent No. 9,700,857(B1). 
Claim 3 of the instant case is broader than Claim 2 of the double patenting reference and would not have been restricted out if in the prior application. 

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 7 of U.S. Patent No. 9,700,857(B1). 
Claim 5 of the instant case is broader than Claim 7 of the double patenting reference and would not have been restricted out if in the prior application. 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 3 of U.S. Patent No. 9,700,857(B1). 
Claim 8 of the instant case is broader than Claim 1 in view of Claim 3 of the double patenting reference and would not have been restricted out if in the prior application. 

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 8 of U.S. Patent No. 9,700,857(B1). 
Claim 9 of the instant case is broader than Claim 1 in view of Claim 8 of the double patenting reference and would not have been restricted out if in the prior application. 

Claims 10, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,700,857(B1). 
Claims 10, 11, and 16 of the instant case are broader than Claim 12 of the double patenting reference and would not have been restricted out if in the prior application. 

Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,700,857(B1) (hereinafter double patenting reference).
Claims 13 and 14 of the instant case is broader than Claim 11 of the double patenting reference and would not have been restricted out if in the prior application. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774